Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 02/15/2021, with respect to the drawing objections have been fully considered and are persuasive.  The drawing objection in the Non-Final Rejection has been withdrawn. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows to correct a typographical error. The amendment is consistent with the same language present in claim 1 as amended and the deleted language in claim 10: 
In the claims dated 02/15/2021:
Claim 10: The water drainage system of claim I wherein a portion of the clip is disposed within the lower v-shaped notch formed on the drain pipe and a portion of the clip is frictionally engaged with the upper outer angled of the drain pipe.
Claim 11: A water drainage system comprising: a plurality of lengths of drain pipe comprising a channel and a vertical wall, wherein (i) the vertical wall comprises one or more standoffs extending horizontally from the vertical wall; (ii) wherein the drain pipe comprises a top edge and a bottom edge, each of the top and bottom edges being bifurcated by a v- shaped notch; (iii) wherein lengths of adjacent drain pipe are connected to one another via a frictional fitted clip positioned at the end of two (2) lengths Page 3 of 10Appl. No.: 16/748,925 Attorney Docket No: 16-0552.20 of drain pipe; and (iv) wherein a portion of the clip is disposed within the lower v- shaped notch formed on the drain pipe and a portion of the clip is frictionally engaged with the upper outer angled of the drain pipe.
Claim 18: The water drainage system of claim 17 wherein a portion of the clip is disposed within the lower v-shaped notch formed on the drain pipe and a portion of the clip is frictionally engaged with the upper outer angled of the drain pipe.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 11 and 17 are allowable for the same reasons set forth on page 6 of the Non-Final Rejection dated 11/13/2020.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T CAJILIG whose telephone number is (571)272-8143.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINE T CAJILIG/Primary Examiner, Art Unit 3633